1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   D.C.G., a Minor, by and through his        ) Case No.: SACV17-01206 JVS (JEMx)
     Guardian Ad Litem, Petra Gaeta; A.G.,      )
12   a Minor, by and through his Guardian       ) ORDER DISMISSING ENTIRE
     Ad Litem, Maria Rosas, individually        ) ACTION WITH PREJUDICE
13   and as successors in interest to DAVID     )
     GAETA, deceased; DAVID GAETA               )
14   URZUA, and PETRA GAETA,                    )
     individually,                              )
15                                              )
                  Plaintiffs,                   )
16                                              )
           v.                                   )
17                                              )
     CITY OF SANTA ANA, an entity,              )
18   SAUL ESQUIVEL, DORIN                       )
     BUCHANAN; and DOES 1 Through               )
19   10, Inclusive,                             )
                                                )
20                Defendants.                   )
                                                )
21
22         IT IS HEREBY ORDERED, following stipulation of counsel, that the above-
23   entitled action is dismissed in its entirety, with prejudice, pursuant to Federal Rules
24   of Civil Procedure, Rule 41(a)(1).
25         IT IS SO ORDERED.
26
     DATED: November 12, 2019                 ___________________________________
27
                                              Honorable James V. Selna
28

                                     -1-
                ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
